DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In claims 1, 5, 11, and 16, Applicant recites “a direct linkage”. The Examiner interprets the “a direct linkage” as a direct bond.

Claim Objections
Claims 10 and 20 are objected to because of the following informalities: 
Applicant recites “wherein the amine compound includes a compound represented in Compound Group 1”. Amendments to “wherein the amine compound is a compound selected from Compound Group 1” read better.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6-7 and 17-18, claims 6-7 recites “wherein Ar1 to Ar3 are each independently ...” and provides a list of groups to be selected as each of Ar1 to Ar3. None of those groups encompasses the heterocyclic hydrocarbon structure represented by Formula 2 of claim 1. The independent claim 1 requires at least one of Ar1 to Ar3 to be a saturated hydrocarbon structure of Formula 2. 
It is unclear whether claims 6-7 each of which is dependent from claim 1, allow any Ar1 to Ar3 to be the saturated hydrocarbon structure of Formula 2, rendering these claims indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean that Ar1 to Ar3 are selected from all the listed groups of claim 6 or 7 and additionally the group represented by Formula 2 of claim 1.
Similarly, claims 17-18 recites “wherein Ar1 to Ar3 are each independently ...” and provides a list of groups to be selected as each of Ar1 to Ar3. None of those groups encompasses the heterocyclic hydrocarbon structure represented by Formula 2 of claim 11. The independent claim 11 requires at least one of Ar1 to Ar3 to be a saturated hydrocarbon structure of Formula 2. 
It is unclear whether claims 17-18 each of which is dependent from claim 11, allow any Ar1 to Ar3 to be the saturated hydrocarbon structure of Formula 2, rendering these claims indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean that Ar1 to Ar3 are selected from all the listed groups of claim 17 or 18 and additionally the group represented by Formula 2 of claim 11.

The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 and 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 6-7, claim 1 requires at least one of Ar1 to Ar3 to be a saturated hydrocarbon structure of Formula 2. Each of dependent claims 6-7 recites “wherein Ar1 to Ar3 are each independently ...” and provides a list of groups to be selected as each of Ar1 to Ar3. None of those groups encompasses the heterocyclic hydrocarbon structure represented by Formula 2 of claim 1. Therefore, each of claims 6-7 fails to include all the limitations of the claims upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claims 17-18, claim 11 requires at least one of Ar1 to Ar3 to be a saturated hydrocarbon structure of Formula 2. Each of dependent claims 17-18 recites “wherein Ar1 to Ar3 are each independently ...” and provides a list of groups to be selected as each of Ar1 to Ar3. None of those groups encompasses the heterocyclic hydrocarbon structure represented by Formula 2 of claim 1. Therefore, each of claims 17-18 fails to include all the limitations of the claims upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Takada et al. (US 2019/0097157 A1, US filing date 07/11/2018 and foreign priority date 09/26/2017, hereafter Takada).
Regarding claims 11-19, Takada discloses an amine compound (Compound 14 in [021], [033]) as shown below.

    PNG
    media_image1.png
    319
    528
    media_image1.png
    Greyscale

The Compound 14 of Takada has identical structure as the amine compound of Formula 1 of claim 11, wherein L1 is a substituted or unsubstituted arylene group having 6 to 30 carbon atoms (phenylene); L2 and L3 are each direct linkage; l, m, and n are each 1; Ar1 is Formula 2; Ar2 and Ar3 are each a substituted or unsubstituted aryl group having 6 to 30 ring carbon atoms (phenyl); X is CR2R3; R1 to R4 are each hydrogen; p is 1; and q is 1, meeting all the limitations of claims 11-19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2019/0097157 A1, US filing date 07/11/2018 and foreign priority date 09/26/2017).
Regarding claims 1-9
In Formula 1 of Takada, X can be CR2R3; Ar1 can be a substituted or unsubstituted arylamino group having 6 to 20 carbon atoms, a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms; R1-R3 can be hydrogen; m is 0 to 12; n is 1 to 3 ([023]).
Takada exemplifies polycyclic Compound 14 ([033], [077]).
The polycyclic Compound 14 of Takada has identical structure as the amine compound of Formula 1 of the instant claim 1, wherein L1 is a substituted or unsubstituted arylene group having 6 to 30 carbon atoms (phenylene); L2 and L3 are each direct linkage; l, m, and n are each 1; Ar1 is Formula 2; Ar2 and Ar3 are each a substituted or unsubstituted aryl group having 6 to 30 ring carbon atoms (phenyl); X is CR2R3; R1 to R4 are each hydrogen; p is 1; and q is 1.
Takada exemplifies an organic electroluminescence device (Example 1 in Table 2; and [152]-[155]) comprising a first electrode (ITO), a hole transport region (HTL2) comprising Compound 32 of Takada, an emission layer, a second electrode (Al). 
Takada does not exemplifies an organic electroluminescence device comprising Compound 14; however, Takada does teach that the polycyclic compound of Takada can be used for the hole transport region material of the device of Takada ([022], [087]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescence device of Takada (Example 1) by substituting the hole transport region material of Compound 32 with Compound 14, as taught by Takada.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both Compounds 32 and 14 are exemplified compound of Formula I of Takada. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 
The modification provides Modified organic electroluminescence device of Takada comprising a first electrode (ITO), a hole transport region comprising Compound 14 of Takada, an emission layer, and a second electrode (Al), wherein the hole transport region is an organic layer, meeting all the limitations of claims 1-9.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (JP 2011/108953 A, machine translated English document is referred to, hereafter Miyazaki) in view of Takada et al. (US 2019/0097157 A1, US filing date 07/11/2018 and foreign priority date 09/26/2017).
Regarding claims 1-20, Miyazaki discloses an amine compound having general structure of Formula (1) ([009]-[011]) and used as hole transport material of an organic electroluminescence device ([026], [033]).
In Formula (1), Ar1 and Ar2 can be an optionally substituted aryl of 6-40 carbon atoms; Ar’ can be divalent arylene group; a curve around the amine group of the formula represent an aliphatic hydrocarbon group ([009]-[011]).
Miyazaki does not disclose a specific amine compound having identical structure as the claimed compounds of claims 10 or 20.
However, Miyazaki exemplifies 4-biphenyl group as Ar1 and Ar2 ([012]) and biphenylene group as Ar’ ([013]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the general Formula (1) of Miyazaki by substituting each of Ar1 and Ar2 with 4-biphenyl group and Ar’ with biphenylene, as taught by Miyazaki.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). A 4-biphenyl group is one of exemplified structure to be used at Ar1 and Ar2 positions. The selection of 4-biphenyl group at Ar1 and Ar2 positions would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). A biphenylene group is one of exemplified structure to be used at Ar’ position. The selection of biphenylene group at Ar’ position would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Modified amine compound of Miyazaki having structure of Formula (1), wherein Ar1 and Ar2 are each 4-biphenyl group and Ar’ is biphenylene group.
The Modified amine compound of Miyazaki does not contain azaadamantyl group of Applicant’s Formula 2 as required in claims 1 and 11; however, Miyazaki does teach the curve around the amine group of the Formula (1) represent an aliphatic hydrocarbon group ([009]-[011]).
Miyazaki further teaches more specific structure of general Formula (2) ([015]), wherein R can be hydrogen or a linear, branched, or cyclic alkyl of 1-18 carbon atoms, wherein the linear, branched or cyclic alkyl group having 1-18 carbon atoms can be bonded to each other to form a bridging group.
Miyazaki does not disclose an azaadamantyl group as the aliphatic amine group of Formula (1) or (2).
Takada discloses a compound comprising an azaadamantyl structure (Formula 1 in [006], examples in [021]) and used as the hole transport material of an organic electroluminescence device ([022], [087]).
Takada teaches the amine compound of the invention provides high T1 energy, inhibited diffusion of triplet excitons generated in the emission layer into the hole transport region; thereby, improving emission efficiency of the organic electroluminescence device comprising the compound ([078]-[079]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified amine compound of Miyazaki by substituting the amine group (the N connected by a curved line in Formula (1) of Miyazaki) with azaadamantyl group, as taught by Miyazaki and Takada.
The modification of doing so would have been to provide high T1 energy, inhibit diffusion of triplet excitons generated in the emission layer into the hole transport region; thereby, improve emission efficiency of the organic electroluminescence device comprising the compound, based on the teaching of Takada.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would 
The modification provides a compound of Miyazaki as modified by Takada.

    PNG
    media_image2.png
    312
    566
    media_image2.png
    Greyscale

The compound reads on all the limitations of claims 11-20.
Miyazaki does not disclose a specific organic electroluminescence device comprising the Compound of Miyazaki as modified by Takada; however, Miyazaki does teach that the compound of Miyazaki can be used as hole transporting material of an organic electroluminescence device of Miyazaki ([026], [033]). The Compound of Miyazaki as modified by Takada is encompassed by the general Formula (1) of Miyazaki.
Miyazaki discloses an organic electroluminescence device ([033]) comprising a first electrode (ITO), a hole transport region (Compound 1-3 of Miyazaki), an emission layer (Ir(ppy)3, CBP), and a second electrode (Al).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Miyazaki as modified by Takada by 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both Compound 1-3 of Miyazaki and the Compound of Miyazaki as modified by Takada are directed to the compounds of Miyazaki represented by Formula (1) of Miyazaki. Thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Organic electroluminescence device of Miyazaki as modified by Takada comprising a first electrode (ITO), a hole transport region (Compound of Miyazaki as modified by Takada), an emission layer (Ir(ppy)3, CBP), and a second electrode (Al), meeting all the limitations of claims 1-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786  

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786